Sedgwick, J.,
now present, concurs with the other judges; so that the whole Court were, ultimately, unanimous in their opinion.
The ground of the decision, as now briefly stated by the Chief Justice, is, that an alien can purchase and can hold against all, except the commonwealth, and can be divested only by office * found., Of course, until office found, he can [ * 258 ] convey; and therefore the demandant’s title is sufficient to maintain his action.

Judgment for the plaintiff. 
(1)


 Vide Com. Abr. Tit. Alien, (C. 2) and Co. Litt. 2, 6. acc.